Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES Robert Wilson – Chief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE Providence Service Corporation Reports Q1 2014 Results First Quarter Highlights: ● Net income totaled $6.3 million with diluted EPS of $0.44 ● Adjusted EBITDA increased 7.8% to $18.1 million ● Announced agreement to purchase Ingeus Limited TUCSON, ARIZONA – May 7, 2014 The Providence Service Corporation (Nasdaq: PRSC) today announced its financial results for the first quarter ended March 31, 2014. First Quarter 2014 Results For the first quarter of 2014, the Company reported revenue of $289.4 million, an increase of 2.8% from $281.5 million in the first quarter of 2013. Revenue from Providence’s Non-emergency Transportation (NET) services segment grew 2.6% to $198.1 million in the first quarter of 2014 from $193.1 million in the first quarter of 2013. The increase was due primarily to overall membership increases and expansion in certain markets and new contracts in Maine and Utah. The increase in revenue was partially offset by the termination of contracts in Wisconsin in 2013 and the transition of the Connecticut contract from “at risk” to “administrative services only.” Revenue from the Human Services segment increased 3.4% to $91.3 million from $88.4 million in the first quarter of 2013, primarily related to contributions from the foster care contract in Texas which was fully implemented by the end of the quarter. Net income was $6.3 million, or $0.44 per diluted share, in the first quarter of 2014 compared to net income of $6.7 million, or $0.49 per diluted share, in the first quarter of 2013. Net income in the first quarter of 2014 included approximately $1.8 million in acquisition related costs associated with the pending acquisition of Ingeus Limited, a market leading global employment company. EBITDA (non-GAAP) for the first quarter of 2014 was $15.8 million compared to $16.8 million in the first quarter of 2013. Adjusted EBITDA (non-GAAP) for the first quarter of 2014, which backs out acquisition related fees as well as termination related payments increased 7.8% to $18.1 million compared to $16.8 million in the first quarter of 2013. A reconciliation of net income to EBITDA and Adjusted EBITDA is presented below. The Company had approximately 17.6 million individuals eligible to receive services under its NET Services contracts at March 31, 2014, an increase of 4.6% from approximately 16.8 million at March 31, 2013. Providence’s direct Human Services client census at March 31, 2014 was approximately 57,400, up 5.2% from 54,500 at March 31, 2013. During the first quarter of 2014, the Company generated a total of $7.8 million in cash from operations. At March 31, 2014, the Company had unrestricted cash and cash equivalents of $105.8 million as well as approximately $142.3 million available for borrowing under the 2013 amended and restated senior secured credit facility . Long-term obligations at March 31, 2014 were $123.5 million. more— 64 E. Broadway Blvd. ● Tucson, Arizona 85701 ●Tel 520/747-6600 ●Fax 520/747-6605 ●www.provcorp.com Providence Service Corporation Page 2 “We finished the first quarter of 2014 with solid financial results,” said Warren Rustand, Chief Executive Officer. “Our NET Services segment saw improved margins compared to the first quarter of 2013 as a result of expanded business, favorable transportation utilization rates resulting from inclement weather patterns on the eastern seaboard, negotiated rate adjustments and the exit from certain less profitable markets.” “Our Human Services segment continued to experience revenue growth in the first quarter of 2014 due primarily to the Texas foster care contract that began in 2013. However, reduced client service volumes in several eastern markets due to the same severe weather factors, as well as weak margins in certain other markets, pressured results in the first quarter of 2014. We are aggressively addressing these markets and are committed to a heightened focus on margin improvement over the course of the next several months.” “Looking ahead, we are excited about opportunities for growth in 2014. In addition to a robust pipeline of tuck-in acquisitions that could strengthen our market position in selected geographic domestic markets, we announced an agreement to acquire Australia-based Ingeus Limited. The transaction, anticipated to close during the second quarter of 2014, complements our existing businesses, expands our footprint into new markets, diversifies our customer base, and enhances our workforce development expertise. Over time, this combination will expand our capabilities and reach. What makes us most excited about the combination with Ingeus is the international growth potential in workforce development and the great strategic and cultural fit for our company.” Conference Call Providence will hold a conference call at 11:00 a.m. EDT (8:00 a.m. PDT/MST) Thursday, May 8, 2014 to discuss its financial results and corporate developments. Interested parties are invited to listen to the call live over the Internet at http://investor.provcorp.com. The call is also available by dialing (866) 515-2910, or for international callers (617) 399-5124, and by using the passcode 15230798. A replay of the teleconference will be available on http://investor.provcorp.com. A replay will also be available until May 15, 2014 by dialing (888) 286-8010 or (617) 801-6888 and using passcode 34840827. About Providence The Providence Service Corporation provides or manages the delivery of home and community based human services and NET management services to primarily government sponsored clients under programs such as welfare, juvenile justice, Medicaid and corrections. Providence is unique in that it provides or manages its human services primarily in the client’s own home or in community based settings rather than in hospitals or other treatment facilities and provides its NET management services through local transportation providers rather than an owned fleet of vehicles. The Company provides a range of services through its direct entities to approximately 57,400 clients at March 31, 2014, with approximately 17.6 million individuals eligible to receive the Company's non-emergency transportation services. The Company had over $1.1 billion in revenues in 2013. Non-GAAP Presentation In addition to the financial results prepared in accordance with US generally accepted accounting principles (GAAP) provided throughout this press release, the Company has provided EBITDA and Adjusted EBITDA, non-GAAP measurements. Providence’s management utilizes these non-GAAP measurements as a means to measure overall operating performance and to better compare current operating results with other companies within its industry. Details of the excluded items and a reconciliation of the non-GAAP financial measures to the most comparable GAAP financial measure are presented in the table below. The non-GAAP measures do not replace the presentation of our GAAP financial results. The Company has provided this supplemental non-GAAP information because the Company believes it provides meaningful comparisons of the results of Providence’s operations for the periods presented in this press release. The non-GAAP measures are not in accordance with, or an alternative for, GAAP and may be different from non-GAAP measures used by some other companies. -more— Providence Service Corporation Page 3 Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Words such as “believe,” “demonstrate,” “expect,” “estimate,” “forecast,” “anticipate,” “should” and “likely” and similar expressions identify forward-looking statements. In addition, statements that are not historical should also be considered forward-looking statements. Readers are cautioned not to place undue reliance on those forward-looking statements, which speak only as of the date the statement was made. Such forward-looking statements are based on current expectations that involve a number of known and unknown risks, uncertainties and other factors which may cause actual events to be materially different from those expressed or implied by such forward-looking statements. These factors include, but are not limited to, the global credit crisis, capital market conditions, the implementation of the healthcare reform law, state budget changes and legislation and other risks detailed in Providence’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2013. Providence is under no obligation to (and expressly disclaims any such obligation to) update any of the information in this press release if any forward-looking statement later turns out to be inaccurate whether as a result of new information, future events or otherwise. financial tables to follow Providence Service Corporation Page 4 The Providence Service Corporation Consolidated Statements of Income (in thousands except share and per share data) (UNAUDITED) Three months ended March 31, Revenues: Non-emergency transportation services $ 198,077 $ 193,133 Human services 91,326 88,354 Total revenues 289,403 281,487 Operating expenses: Cost of non-emergency transportation services 175,230 176,684 Client service expense 84,748 75,517 General and administrative expense 13,617 12,452 Depreciation and amortization 3,728 3,729 Total operating expenses 277,323 268,382 Operating income 12,080 13,105 Other expense: Interest expense, net 1,585 1,751 Income before income taxes 10,495 11,354 Provision for income taxes 4,208 4,676 Net income $ 6,287 $ 6,678 Earnings per share: Basic $ 0.45 $ 0.51 Diluted $ 0.44 $ 0.49 Weighted-average number of common shares outstanding: Basic 13,801,456 13,148,717 Diluted 15,257,577 14,507,367 more Providence Service Corporation Page 5 Consolidated Balance Sheets (in thousandsexcept share and per share data) (UNAUDITED) March 31, December 31, Assets Current assets: Cash and cash equivalents $ 105,840 $ 98,995 Accounts receivable, net of allowance of $3.9 million in 2014 and $4.2 million in 2013 100,275 88,315 Other receivables 5,624 6,607 Prepaid expenses and other 8,560 11,831 Restricted cash 2,883 3,772 Deferred tax assets 2,932 2,152 Total current assets 226,114 211,672 Property and equipment, net 33,321 32,709 Goodwill 113,154 113,263 Intangible assets, net 41,831 43,476 Other assets 8,869 11,681 Restricted cash, less current portion 11,433 11,957 Total assets $ 434,722 $ 424,758 Liabilities and stockholders' equity Current liabilities: Current portion of long-term obligations $ 49,000 $ 48,250 Accounts payable 5,314 3,904 Accrued expenses 59,916 52,484 Accrued transportation costs 54,864 54,962 Deferred revenue 3,818 3,687 Reinsurance liability reserve 7,694 10,778 Total current liabilities 180,606 174,065 Long-term obligations, less current portion 74,500 75,250 Other long-term liabilities 13,313 15,359 Deferred tax liabilities 8,894 9,447 Total liabilities 277,313 274,121 Commitments and contingencies Stockholders' equity Common stock: authorized 40,000,000 shares; $0.001 par value; 14,556,544 and 14,477,312 issued and outstanding (including treasury shares) 15 14 Additional paid-in capital 195,581 194,363 Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury shares, at cost, 973,564 and 956,442 shares ) ) Total Providence stockholders' equity 150,448 143,676 Non-controlling interest 6,961 6,961 Total stockholders' equity 157,409 150,637 Total liabilities and stockholders' equity $ 434,722 $ 424,758 more Providence Service Corporation Page 6 The Providence Service Corporation Consolidated Statements of Cash Flows (in thousands) (Unaudited) Three months ended March 31, Operating activities Net income $ 6,287 $ 6,678 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2,103 1,934 Amortization 1,625 1,795 Provision for doubtful accounts 557 558 Stock based compensation 408 918 Deferred income taxes ) ) Amortization of deferred financing costs 214 264 Excess tax benefit upon exercise of stock options ) ) Other non-cash charges 35 22 Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) 8,905 Other receivables 984 10 Restricted cash ) ) Prepaid expenses and other 6,049 ) Reinsurance liability reserve ) ) Accounts payable and accrued expenses 8,862 11,349 Accrued transportation costs ) ) Deferred revenue 131 2,322 Other long-term liabilities ) ) Net cash provided by operating activities 7,846 29,801 Investing activities Purchase of property and equipment ) ) Net increase in short-term investments (5 ) (8 ) Restricted cash for reinsured claims losses 1,525 46 Net cash used in investing activities ) ) Financing activities Repurchase of common stock, for treasury ) ) Proceeds from common stock issued pursuant to stock option exercise 506 1,878 Excess tax benefit upon exercise of stock options 323 158 Repayment of long-term debt - ) Capital lease payments (2 ) (3 ) Net cash provided by (used in) financing activities 357 ) Effect of exchange rate changes on cash ) ) Net change in cash 6,845 27,217 Cash at beginning of period 98,995 55,863 Cash at end of period $ 105,840 $ 83,080 more Providence Service Corporation Page 7 The Providence Service Corporation Reconciliation of Non-GAAP Financial Measures Adjusted EBITDA (in thousands) (Unaudited) Three months ended March 31, Net income $ 6,287 $ 6,678 Interest expense, net 1,585 1,751 Provision for income taxes 4,208 4,676 Depreciation and amortization 3,728 3,729 EBITDA 15,808 16,834 Acquisition related costs 1,829 - Payments related to termination of executive officers, net (a) 511 - Adjusted EBITDA $ 18,148 $ 16,834 (a) Net of benefit of forfeiture of stock based compensation. ###
